OPINION DISIDENTE DEL
JUEZ ASOCIADO SEÑOR WOLE.
A mi juicio, el caso de People of Puerto Rico v. Livingston, 47 F. (2d) 712, es decisivo de éste. No puede" distinguirse por el hecho de que la Srta. Livingston permaneciera en po-sesión de su propiedad. Si hubiesen prevalecido los esfuer-zos de algunos de los funcionarios del Departamento del Interior, ella habría sido privada de la posesión. Cuando el derecho de posesión es claro, el accidente de la privación de la posesión material no debe predominar. La demandante tenía un título debidamente inscrito, y el derecho de posesión lo seguía, por lo menos prima facie. Así, pues, era menester que el gobierno demostrara que la demandante no era un tercero. El caso de Livingston establece terminantemente que el comprador puede confiar en un título inscrito. Tam-poco fue el derecho de un tercero destruido a causa de una tentativa que se hizo en 1878 para declarar caducada la con-cesión. Un comprador no estaba obligado a inquirir sobre las posibilidades de una abrogación. Torres v. Lothrop, Luce & Co., 16 D.P.R. 180, 231 U. S. 171. A mi juicio, los actos de los agentes del gobierno en 1921 o en cualquiera otra fecha no montaban a la incautación de la posesión de la propiedad, y las tentativas posteriores de supuestos agentes de El Pueblo para tomar posesión caerían, a lo sumo, dentro *968de la categoría de actos meramente tolerados. Artículo 446 del Código Civil, Compilación de 1911.
Insistiendo un poco más en la supuesta abrogación, nada bay en los autos que demuestre que Benjamín Noble tenía aviso de la llamada incautación. La declaración de revoca-ción de una concesión no surte efecto basta que sea comuni-cada al concesionario. Non constat que el Gobierno español, con o sin la intervención de Benjamín Noble, abandonó su propuesta incautación. Sostengo, además, que no bay in-cautación sin penetración material, y esto no aparece de los autos.
Estoy autorizado para decir que el Juez Asociado Sr. Aldrey está conforme con esta opinión.